PER CURIAM:
George E. Carter appeals the district court order adopting the recommendation of the magistrate judge, granting summary judgment to Defendants on Carter’s civil action, and dismissing Carter’s complaint with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Carter v. Fed. Bureau of Prisons, No. 1:05-cv-00130, 2007 WL 870120 (N.D.W.Va. Mar. 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.